Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 12/9/2020.
Claims 1, 13, 19 and 20 have been amended.
Claims 10-12 have been cancelled.
Claims 21-23 are new claims
Claims 1-9 and 13-23 are pending.
Response to Arguments/Amendments
As it relates to the 35 U.S.C. § 101 rejection and the pending claims, applicant’s amendment “…generating a preliminary job description based on the one or more specified job requirements and the one or more extrinsic job requirements; providing the preliminary job description to the user, sourcing a plurality of candidates based on the one or more specified job requirements and the one or more extrinsic job requirements of the preliminary job description, wherein the plurality of candidates are sourced in substantial real time and displayed to the user as they are sourced…”
As it relates to the 35 U.S.C. § 103(a) rejection, applicant argues, “…since neither reference teaches both concepts, it does not appear that either reference teaches applying one data source to the other. It appears instead that, in each case, data is collected once. (For example, in neither reference is data mining used as the basis for questions provided to a user, and, likewise, answers aren't used to direct data mining.) Applicant’s arguments have been considered however, Examiner respectfully disagrees and points applicant to Yuan, ¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”;¶128: “…analyze data from a large scale comparison of resumes to job openings using a method selected from machine learning… Natural Language Processing…”. Applicant then avers, “…Yuan does not teach or suggest the concept of generating a new set of candidates based on an adjusted job description, nor does it teach anything about displaying the new plurality of candidates as they are sourced….”, Examiner points applicant to Yuan,  and “…Looking briefly, also, at claims 4 and 5, and first at claim 4, Yuan doesn't appear to teach or suggest "iterative" questioning, since it appears that while the employer may be able to customize a job description once uploaded, this happens all at the same time. Looking next at claim 5, while the claim element requires "at least one  “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have….”). Examiner maintains that the combination of Ebrahimian in view of Yuan teach the intended function of applicant’s invention. Examiner has modified the rejection to address applicants’ amendments as noted in this Final Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Ebrahimian, et al., US Patent Application Publication No US 2009/0228323A1 in view of Yuan US Patent Application Publication No 2016/0255034A1.
With respect to Claims 1, 19 and 20,
Ebrahimian discloses,
providing the automated job description system, the automated job description system comprising a processor, a memory, and a network connection(¶31: “…the process may be managed and automated by a SaaS provider…”;¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a  ..”)
generating at least one question to be provided to a user, providing the at least one question to the user, receiving at least one answer from the user, (¶32: “…the employer can perform step 302 ( creating a job description) locally, using tools, and templates residing locally at the employer client 306…”) Examiner interprets an employer creating a template, or modifying an existing template of Ebrahimian as teaching the intended function of applicant’s providing…question, and receiving …answer.
non-transitory computer-readable medium on which is stored program code(¶52: “…the term "machine-readable medium" includes, without limitation, any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices 
Ebrahimian discloses all of the above limitations, Ebrahimian does not distinctly describe the following limitations, but Yuan however as shown discloses,
automated job description system comprising a natural language processing engine, (¶16: “…intelligent messaging system…”;¶17: “…the social network system 20 provides an application programming interface (API) module via which third-party applications can access various services and data provided by the social network service. For example, using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific…”; ¶128: “…analyze data from a large scale comparison of resumes to job openings using a method selected from machine learning… Natural Language Processing…”)
parsing the at least one answer into one or more specified job requirements;(¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features. parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;)
data mining, via the network connection, employment data for one or more extrinsic job requirements;(¶11: “…The application logic layer includes various application server modules 14, which, in conjunction with the user interface module(s) 22, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer…”;¶81-¶87; ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”;¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also  access one or more other databases and retrieve external data relevant to the candidate's resume…”
generating a preliminary job description based on the one or more specified job requirements and the one or more extrinsic job requirements; and providing the preliminary job description to the user. (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
sourcing a plurality of candidates based on the one or more specified job requirements and the one or more extrinsic job requirements of the preliminary job description, (¶17-¶21;¶17: “…the social network system 20 parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”)
 wherein the plurality of candidates are sourced in substantial real time and displayed to the user as they are sourced; (¶85: “…This may happen immediately, upon entry of the resume into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of resumes are input, each is parsed to extract certain candidate features that are present…”;¶140: “…As a new resume job pairing is scored in real time, results of the feature calculations are modeled against these functions utilizing a supervised Bayesian classifier approach, and a difference in fit is determined for each feature… The resulting score quantifies the viability of a candidate-job pairing…”)
2Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020 dynamically repopulating the displayed plurality of candidates based on at least one job description adjustment made to said preliminary job description, said at least one job description adjustment based on at least one job description adjustment request received from the user and based on the preliminary job description provided to the user. (¶143: “..calculating a score for each of the one or more descriptions of job openings, wherein the score is based on a match between the plurality of candidate features in the resume and the plurality of job features in the description of the job opening, creating a first list of scores associated with each of the one or more descriptions, identifying for each of the one or more descriptions those repopulating step, hence, giving the broadest reasonbale interpretation of the claim limitations, Examiner interprets updating the display (i.e. creating a second list of scores) based on user changes and/or adjustments (i.e. job descriptions whose score exceed a second threshold fit) to a job description as taught by Yuan as teaching the intended function of applicant’s, “… dynamically repopulating the displayed plurality of candidates based on at least one job description adjustment made to said preliminary job description…”.
the automated job description system configured to perform a set of steps in order to train the automated job description system via automated dialectic generation of the job description(¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), 
a network connection to perform a set of steps comprising training the computer system as an automated job description system via automated dialectic generation of the job description, (¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), 
Ebrahimian discloses a method/system for recruiting, interviewing, reviewing, hiring and retaining employees within a business. Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Ebrahimian and Yuan are directed to the same field of endeavor since they are 
Independent claims 19 and 20 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale

With respect to claim 2,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
identifying a job subject area; and automatically loading, with the processor, a job description template for the job subject area, (¶31, ¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a service (SaaS) provider 304 (such as HiAiM, Inc.) using an employer client 306, where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs … the connection is over a high speed internet connection…”)
the step of automatically loading the job description template comprising at least one of the set of: retrieving the job description template from a memory, and automatically retrieving the job description template via the network connection;  11608750003US (¶32: “…the connection is over a high speed internet connection…the employer can perform step 302 (creating a job description) locally, using tools, and templates residing locally at the employer client 306…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential )
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 3, 
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
identifying an existing job description for a position, the existing job description comprising at least one of the set of: an unposted job description, and a previously-posted job description provided in the memory or via the network connection; automatically loading, with the processor, the existing job description; (¶32: “…the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs claim 13: “…the creating step further comprises: providing templates of job descriptions…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements. (¶83;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 4,
Ebrahimian and Yuan disclose all of the above limitations, Yuan further discloses,
wherein the method further comprises: generating a plurality of questions to be provided to the user through an iterative process, wherein a first answer of the user to a first question in the plurality of questions is used to generate a second question in the plurality of questions. (¶78-¶80: “…answering a questionnaire, in an online interface such as a web-browser…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have….”) Examiner interprets at least the online questionnaire and the confirmation step whereby the employer is asked questions corresponding to attributes and rating the importance of suggested skills of Yuan as teaching the intended function of applicant’s plurality of questions.
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 5,
Ebrahimian and Yuan disclose all of the above limitations, Yuan further discloses,
wherein the data mining step comprises: identifying, based on the at least one answer of the user, a plurality of related job descriptions in at least one job database; (¶83: “…technology identifies a plurality of job features. This may happen immediately, upon entry of the description into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of descriptions are input, each is parsed to extract certain job features that are present…)
identifying, from the plurality of related job descriptions, the one or more extrinsic job requirements(¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have….”)
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 6,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving a revised job description from the user; and automatically posting the revised job description in at least one job database(¶32: “…where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs…”)

With respect to claim 7,
Ebrahimian and Yuan disclose all of the above limitations, Yuan further discloses,
based on the revised job description received from the user, performing at least one of: generating at least one further question to be provided to a user, providing the at least one further question to the user, receiving at least one further answer from the user, and parsing the at least one answer into one or more revised job requirements;(¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings 
 and data mining, via the network connection, employment data for one or more revised job requirements, and generating at least one comparison based on the mined employment data.(¶81: “…job descriptions can also be harvested from, e.g., one or more external databases of job openings. The descriptions of job openings and/or the candidate resumes are imported into the computer program via a direct link to some third party computer system or database. For example, the system may make a network connection to an employer or to a recruiter and access a remote repository of resumes or descriptions of job openings, and then upload a batch of those documents into the system. The documents may be retrieved and uploaded according to a set schedule, such as once daily, for example at 2 am, or once weekly, or once fortnightly, or once monthly…”;¶141: “…social media profiles and other publicly available data to enhance the information that is solely available in the job description and resume. This additional data can take many forms, including: information found in the user's Facebook or Linked In profiles, social connections, a curated database of company information, user-generated reviews of companies, salary 
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 8,
Ebrahimian and Yuan disclose all of the above limitations, Yuan further discloses,
selecting a first communications method for providing the at least one question to the user; receiving the at least one answer from the user via a second communications method and updating a communications preference to be the second communications method.(Abstract: “profile data sender…recipient…”;¶12: “…the data layer includes several databases, such as a database 28 for storing profile data, including both member profile data as well as profile data for various organizations…when a person initially registers to become a member of the social network service, the person will be prompted to provide some personal information, 
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Yuan further teaches a database 28 for storing profile data, including both member profile data as well as profile data for various organizations. One of ordinary skill in the art would have recognized the adaptation of communication preference in the sender and recipient’s (organization) profile could be performed with the technical expertise demonstrated in the applied references. (See KSR [127S Ct.at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging method/system as taught by Yuan since it allows for identifying and communicating data regarding a best-fit candidate for a job opening (Abstract, ¶75, ¶81-¶84).

With respect to claim 9,
Ebrahimian and Yuan disclose all of the above limitations, Yuan further discloses,
wherein the data mining step is specifically a salary mining step, and wherein the salary mining step includes: identifying one or more comparable openings, wherein a comparable opening is an opening with a plurality of similar attributes selected from the set of: a location, a title, a responsibility of a worker in a hiring company, and a posted responsibility of a job description posted in a job database; and determining a salary or salary range from each of the one or more comparable openings.(¶72: “…salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score…”;¶116: “…previous versus current salary expectations… unique analysis of data from the Bureau of Labor and Statistics and many other available sources… many additional external data sources are utilized for each suitability score calculation…”;¶141: “…salary surveys, scraped data from the web…”)
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging method/system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract,¶72, ¶116).

With respect to claim 13,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving at least one of an approval message or a disapproval message for at least one of the plurality of candidates(¶24: “…Evaluators whether of approval or disapproval message.

With respect to claim 14,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval message for a candidate in the plurality of candidates,(¶50: “…If the candidate meets the minimum standards, an offer of employment is extended. If not, a letter or email expressing no further action will be taken on the candidate's application at that particular time. For those candidates not ranking as the best qualified, presuming the best qualified candidate was offered and accepted the position, the SaaS provider sends a message indicating that no further action will be taken on and, based on the disapproval message, generating at least one question to be provided to the user regarding the suitability of the candidate(¶49: “…The SaaS provider will also facilitate the due diligence check on the candidates in step 704. An email will be sent to the candidates' listed references with a set of questions or a link to a web site containing the questions. In responding to the questions at the web site, the reference may respond in recorded audio (using computer microphone), audio-video (using webcam), or in writing. The reference would be given an option to check a box for how he would like to respond to the question, e.g. audio, audio/video, or written. Optionally the reference may call a listed contact to provide the desired answers. The SaaS provider may coordinate the verification of pervious employment, educational back ground and listed authorship citations, e.g., through web services integration. The employer will be sent the results of the due diligence to determine if anything would prevent the employer from extending an offer to any of the candidates. Additionally, the responses from the references may increase or decrease the rankings given by the evaluators, so those people may also be provided this information as part of the evaluation process, either before or after the evaluator provides the ranking and comments; if after, the evaluator is given the opportunity to adjust the evaluation ranking…”)



With respect to claim 15,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval answer from the user, and, based on the disapproval answer, updating a job description.( ¶24: “…Evaluators whether of a screening interview or of followup interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶32: “…modify an existing template to meet the company’s unique needs…”;¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers rankings and/or score reflecting the desired or level of interest in inviting a candidate back of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.





With respect to claim 16,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving an approval message for a candidate in the plurality of candidates; identifying, from a calendar of a user, a potential interview time, and identifying, from a set of preferences of a user, a potential interview method; and automatically preparing and sending an interview request for the potential interview time and the potential interview method(¶37: “…It is noted that typically only one person will review the resume and video (if provided) to make a determination whether to invite the candidate for a screening interview. If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…dates/times are provided from which the candidate can select or suggest more convenient times. The email also may contain a link to the interview room. The proposed times may be based on the candidate's previously identified times of availability, if provided. Alternatively, the system can check the schedules of the interviewer(s) and provide a selection of available times to the candidate for the screening interview…”;¶50: “…If the candidate meets the minimum standards, an offer of employment is extended



With respect to claim 17,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
receiving, from the candidate, an interview decline message; and12008750003US automatically generating a recommendation for the user based on the interview decline message.(¶37: “…m…dates/times are provided from which the candidate can select or suggest more convenient times…”)

With respect to claim 21,
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
further comprising receiving, from the user, a message to be provided to a candidate in the displayed plurality of candidates, (¶24: “…Evaluators whether of a screening interview or of followup interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers rankings and/or score reflecting the desired or approval or disapproval message.
 providing the message via the automated job description system, wherein the automated job description system obfuscates the name and contact information of the user.( (¶17: “…using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service…”; ¶19: “…the system 200 is configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user (e.g., member of an online social networking service such as LinkedIn.RTM.). The professional importance score may indicate the inferred importance of the message in advancing the recipient's professional or a career-related interests…”;¶24-¶31;¶25: “…the score generation module 202 may calculate the professional importance score of a message based on member profile data/attributes associated with the sender and/or the recipient of the message…Examples of the member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth.)
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging method/system as taught by Yuan since it allows for communicating the importance of a message to a recipient (¶17-¶19; ¶24-¶31).

With respect to claim 22, 
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
further comprising: receiving an approval message for a candidate in the plurality of candidates; (¶50: “…best candidate for the position…”) Examiner interprets the evaluators, reviewers rankings and/or score reflecting the best candidate of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.
Yuan further discloses,
receiving, from the user, a message to be provided to the candidate; and providing the message via the automated job description system, wherein the automated job description system obfuscates the name and contact information of the user(¶17: “…using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service…”; ¶19: “…the system 200 is configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user …a higher professional importance score may indicate that the message is important … a low professional importance score may indicate that the message is less important and need not addressed immediately…”;¶25: “…the score generation module 202 may calculate the professional importance score of a message based on member profile data/attributes associated with the sender and/or the recipient of the message… member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth…) Examiner interprets identifying a professional score associated with a message as teaching the intended function of applicant’s “…obfuscates the name and contact information of the user…” whereby an importance score for a message is received by the user based on selected profile criteria.


With respect to claim 23, 
Ebrahimian and Yuan disclose all of the above limitations, Ebrahimian further discloses,
further comprising generating a message to be provided to a candidate in the plurality of candidates, providing the message via the automated job description system under a first identity(¶17: “…using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service…”; providing the message via the9Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020 automated job description system under a second identity, wherein the second identity and not the first identity includes identifying information for the user.(¶19: “…the system 200 is configured to calculate a professional importance score of an electronic message, such as an electronic message …a higher professional importance score may indicate that the message is important … a low professional importance score may indicate that the message is less important and need not addressed immediately…”;¶25: “…the score generation module 202 may calculate the professional importance score of a message based on member profile data/attributes associated with the sender and/or the recipient of the message… member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth…) Examiner interprets identifying a professional score associated with a message as teaching the intended function of applicant’s “…wherein the second identity and not the first identity includes identifying information for the user.…” whereby an importance score for a message is received by the user based on selected profile criteria.
Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging method/system as taught by Yuan .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, Yuan in further view of Sokol, US Patent Application Publication No US 2015/0379473A1.
With respect to claim 18,
Ebrahimian and Yuan disclose all of the above limitations, the combination of Ebrahimian and Yuan does not distinctly describe the following limitation, but Sokol however as shown,
receiving, from the candidate, an interview decline message(¶15: “…candidates can use candidate UI to view job opportunities…accept or decline invitations to interview, etc…) and preparing and sending a communication with a revised job description based on the interview decline message.(“…operators can use operator UI to modify or remove listings…”)
Sokol discloses a method/system for automatically generating metrics of compatibility between employment opportunities and users. Sokol further teaches that candidates can use the candidate UI to accept or decline invitations to interview and that operators can use an operator UI to modify or remove listings. Ebrahimian, Yuan and Sokol are directed to the same field of endeavor since they are related to matching candidates with job openings. One of ordinary skill in the art would have recognized the adaptation of sending a modified job description based on an interview decline message from a 

Conclusion
References cited but not used:
Bhaskaran et al., US Patent Application Publication No US 2016/0364692A1, “METHOD FOR AUTOMATIC ASSESSMENT OF A CANDIDATE AND A VIRTUAL INTERVIEWING SYSTEM THEREFOR”, related to a method and a virtual interviewing system for automatic assessment of a candidate.
Hirsch et al., US Patent Application Publication No US 20110208665A1, “METHODS AND APPARATUS FOR EMPLOYMENT QUALIFICATION ASSESSMENT”, related to a system and method that autonomically evaluate one or more candidates or candidate responses for occupational opportunities.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should 

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                               /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629